Per Curiam,
This case depended on questions of fact, as to some of which there appears to be such an irreconcilable conflict of testimony as to make it necessary for the court below, in ascertaining the facts, to pass upon the credibility of some of the witnesses. The painstaking care with which the case was considered and the issues of fact determined is best attested by the clear and convincing opinion of the learned president of the court. Our examination of the record, including the testimony, has satisfied us that his conclusions of fact are substantially correct, and should therefore be accepted as verity. There is nothing in either of the specifications of error that requires further consideration. They have been sufficiently discussed in the opinion referred to; and on it we think the decree dismissing the libel should be affirmed.
Decree affirmed and appeal dismissed with costs to be paid by the libellant.